DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/20/2020 and 03/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 01/07/2021 has been entered. Claims 21-40 remain pending in the application.
Response to Arguments
Applicant Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 21-40 have been considered but are not persuasive.
In response to applicant's argument that the previously cited references fail to show certain features of the applicant’s invention as recited in claim 21, specifically, a “the at least one material property being different than the surface normals
the photometric stereo system arranged to use the photometric data to compute the at least one material property of the at least one patch of the at least one surface, the at least one material property comprising information about types of materials within the environment” it is noted that Debevec paragraph 97 cites, “FIGS. 11A-C illustrate sample results from the data processing system 111 for a dynamic facial sequence using three illumination directions. FIG. 11A illustrates surface albedo texture recovered using photometric stereo;” where albedo [true color] is a material property of one patch of a surface with information about types of materials in the environment. Therefore, Debevec teaches a “the at least one material property being different than the surface normals
the photometric stereo system arranged to use the photometric data to compute the at least one material property of the at least one patch of the at least one surface, the at least one material property comprising information about types of materials within the environment.”
This same reasoning applies to claims 28 and 35, which are analogous to claim 21, at least with regard to the limitations in question.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 27-28, 31, 33-35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 6590669) (hereinafter Wagner) in view of Snyder et al. (US 20130300740) (hereinafter Snyder), further in view of Legrand et al. (US 9137511) (hereinafter Legrand), further in view of Debevec et al. (US 20120062719) (hereinafter Debevec).
Regarding claim 21, Wagner teaches A mobile capture device (see Wagner column 6 lines 63-65 and figure 2), comprising: 
a housing (see Wagner column 6 lines 63-65 and figure 2 regarding housing); 
a high brightness point light source fixed at the housing at a known position (see Wagner column 5 lines 8-13 regarding high power LEDs and column 5 lines 42-44 regarding known fixed position of light sources);
an image capture device supported by the housing and arranged to capture a plurality of color images as the image capture device moves in the environment, one or more of the plurality of color images corresponding to one or more of the images stored on the memory, the one or more of the plurality of color images depicting surfaces in the environment from different orientations and illuminated by the high brightness point light source (see Wagner column 5 lines 15-63 regarding digital camera- reasonably understood to take color images- for recording and processing images at computer, and photometric stereo method performed at 3 different positions of the image capturing device, and column 5 lines 8-13 regarding high power LEDs);
at least one sensor arranged to capture data to track location and orientation of the image capture device for each of the plurality of color images (see Wagner column 4 lines 
the captured data comprising photometric data captured under known lighting conditions from the high brightness point light source enabling a pose of the mobile capture device to be tracked, wherein the photometric data comprises at least the plurality of color images having been captured for a plurality of poses, each of the plurality of poses comprising a location and an orientation of the mobile capture device (see Wagner column 5 lines 8-13 regarding high power LEDs, column 5 lines 15-63 regarding digital camera- reasonably understood to take color images- for recording and processing images at computer, and photometric stereo method performed at 3 different positions of the image capturing device, column 5 lines 8-13 regarding high power LEDs, and column 4 lines 24-64 regarding sensors for determining position and orientation of camera during capture of images for multi-position photometric stereo process);
However, Wagner does not explicitly teach 3D model generation and updating as needed for the limitations of claim 21. 
Snyder, in a similar field of endeavor, teaches an input interface arranged to perform at least one of accessing or generating a coarse three-dimensional (3D) model of an environment, the coarse 3D model of the environment being generated in a 3D volume made up of images stored in memory (see Snyder paragraph 5 regarding color data map to point cloud, paragraph 179-180 regarding determining raster image fragments to map to 3D model, and paragraph 182 regarding previous raster data, which teaches of an updating to a previously scanned model stored in database);
a processing unit arranged to, based on determining that the one or more of the plurality of color images are higher quality than the one or more of the plurality of corresponding images, replace the one or more of the plurality of corresponding images stored in the memory with the one or more of the plurality of color images (see Snyder paragraph 5 regarding color data map to point cloud, paragraph 179-180 regarding determining raster image fragments to map to 3D model, and paragraph 182-183 regarding previous raster data, which teaches of an updating to a scanned model where higher quality images replace corresponding lower quality images);
a communications interface arranged to transfer the plurality of color images and the captured photometric data to a photometric stereo system to refine the coarse 3D model to create a refined three-dimensional (3D) model of the environment, based at least in part on the replacing of the one or more of the plurality of corresponding images using a photometric stereo system (see Snyder paragraph 5 regarding color data map to point cloud, paragraph 179-180 regarding determining raster image fragments to map to 3D model, and paragraph 182-183 regarding previous raster data, which teaches of an updating to a scanned model where higher quality images replace corresponding lower quality images- in combination Wagner, these processes may receive images that use the photometric stereo process of Wagner and incorporate the data in the representation and process of the 3D model),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Wagner to include the teaching of Snyder by incorporating the 3D model generation process into the photometric stereo process of Wagner, which takes images and sends them to a computer with photometric data for further processing. One of ordinary skill would recognize that these fields of art are directly analogous and 
One would be motivated to combine these teachings in order to provide for methods relating to the display of data generated from or representing spatial coordinates (see Snyder paragraph 2).
However, the combination of Wagner and Snyder does not explicitly teach 3D model generation with surface normals as needed for the limitations of claim 21. 
Legrand, in a similar field of endeavor, teaches the refined 3D model comprising surface normals combined with the coarse 3D model (see Legrand column 4 lines 30-50 regarding photometric stereo surface normals combined with depth data to generate a 3D model- this may be combined with the 3D model of just depth data of Snyder in the refining process so that the refined model incorporates surface normals in model generation); 
the refined 3D model of the environment comprising a representation of at least one patch of at least one surface, the representation depicting the at least one patch of the at least one surface with higher quality than in the coarse 3D model of the environment, and the representation of the at least one patch of the at least one surface further depicting at least one material property of the surface (see Legrand column 4 lines 30-50 regarding photometric stereo surface normals combined with depth data to generate a 3D model- this may be combined with the 3D model of just depth data of Snyder in the refining process so that the refined model incorporates surface normals in model generation.); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wagner and Snyder to include the teaching of Legrand by incorporating the combination surface normal-depth data 3D 
One would be motivated to combine these teachings in order to provide for teachings relating to 3D models of real world objects (see Legrand column 1 lines 6-11).
However, the combination of Wagner, Snyder, and Legrand does not explicitly teach a different property than surface normal and the photometric stereo relationships as needed for the limitations of claim 21. 
Debevec, in a similar field of endeavor, teaches the at least one material property being different than the surface normals (see Debevec paragraph 97 and figure 11A-C regarding depiction of albedo [true color] from photometric stereo as another depiction other than surface normals)
the photometric stereo system arranged to use the photometric data to compute the at least one material property of the at least one patch of the at least one surface, the at least one material property comprising information about types of materials within the environment (see Debevec paragraph 97 and figure 11A-C regarding depiction of albedo [true color] from photometric stereo as another depiction other than surface normals);
wherein the photometric stereo process uses a known approximate relationship between a true color of a patch of a surface in the environment and one or more of the following: a light intensity in the environment, a light direction in the environment, and a surface normal of the at least one patch of the at least one surface in the environment (see Debevec paragraph 86 regarding lambertian reflectance with intensity as dot product of direction and normal scaled by albedo [true color] in photometric stereo method).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wagner, Snyder, and Legrand to include the teaching of Debevec by incorporating the photometric stereo expression of Debevec into the photometric stereo process of Wagner as part of its calculations.
One would be motivated to combine these teachings in order to provide methods for photometric stereo (see Debevec paragraph 17).
Regarding claim 22, the combination of Wagner, Snyder, Legrand, and Debevec teaches all aforementioned limitations of claim 21, and is analyzed as previously discussed.
Furthermore, the combination of Wagner, Snyder, Legrand, and Debevec teaches wherein an expression of the known approximate relationship comprises: 
a simplified model of light transport as used in computer graphics (see Debevec paragraph 86 regarding lambertian reflectance with intensity as dot product of direction and normal scaled by albedo [true color] in photometric stereo method- lambertian reflectance being a simplified model of light that is computationally simple and often utilized in computer graphics).
One would be motivated to combine these teachings in order to provide methods for photometric stereo (see Debevec paragraph 17).
Regarding claim 27, the combination of Wagner, Snyder, Legrand, and Debevec teaches all aforementioned limitations of claim 22, and is analyzed as previously discussed.
further comprising a real-time tracker configured to: 
use at least three color images of the plurality of color images taken of the patch, each of the at least three color images taken from a different pose of the mobile capture device (see Wagner column 5 lines 15-63 regarding digital camera- reasonably understood to take color images- for recording and processing images at computer, and photometric stereo method performed at 3 different positions of the image capturing device, defining at least 3 different images taken at different positions); and 
solve three equations simultaneously, each of the three equations using the expression of the known approximate relationship to calculate an estimate of the surface normal (see Debevec paragraph 19 regarding surface normals computed based on multiple captured images, such as three, and paragraph 86 regarding known relationship of surface normal).
One would be motivated to combine these teachings in order to provide methods for photometric stereo (see Debevec paragraph 17).
Regarding claim 28, Wagner teaches A method for detecting material properties for three-dimensional environment modeling using a mobile image capture device (see Wagner column 6 lines 63-65 and figure 2), the method comprising: 
illuminating an environment using a high brightness point light source (see Wagner column 5 lines 8-13 regarding high power LEDs and column 5 lines 42-44 regarding known fixed position of light sources);
capturing a plurality of color images as the mobile image capture device moves in the environment, one or more of the plurality of color images corresponding to one or more of the images stored on the memory, the one or more of the plurality of color images depicting surfaces in the environment from different orientations that are illuminated by the high brightness point light source (see Wagner column 5 lines 15-63 regarding digital camera- reasonably understood to take color images- for recording and processing images at computer, and photometric stereo method performed at 3 different positions of the image capturing device, and column 5 lines 8-13 regarding high power LEDs);
capturing data to track location and orientation of the mobile image capture device for each of the plurality of color images (see Wagner column 4 lines 24-64 regarding sensors for determining position and orientation of camera during capture of images for multi-position photometric stereo process) 
the captured data comprising photometric data captured under known lighting conditions from the high brightness point light source enabling a pose of the mobile capture device to be tracked, wherein the photometric data comprises at least the plurality of color images having been captured for a plurality of poses, each of the plurality of poses comprising a location and an orientation of the mobile capture device (see Wagner column 5 lines 8-13 regarding high power LEDs, column 5 lines 15-63 regarding digital camera- reasonably understood to take color images- for recording and processing images at computer, and photometric stereo method performed at 3 different positions of the image capturing device, column 5 lines 8-13 regarding high power LEDs, and column 4 lines 24-64 regarding sensors for determining position and orientation of camera during capture of images for multi-position photometric stereo process);
However, Wagner does not explicitly teach 3D model generation and updating as needed for the limitations of claim 28. 
performing at least one of accessing or generating a coarse three-dimensional (3D) model of an environment, the coarse 3D model of an environment being generated in a 3D volume made up of images stored in memory (see Snyder paragraph 5 regarding color data map to point cloud, paragraph 179-180 regarding determining raster image fragments to map to 3D model, and paragraph 182 regarding previous raster data, which teaches of an updating to a previously scanned model stored in database);
based on determining that the one or more of the plurality of color images are higher quality than the one or more of the plurality of corresponding images, replacing the one or more of the plurality of corresponding images stored in the memory with the one or more of the plurality of color images (see Snyder paragraph 5 regarding color data map to point cloud, paragraph 179-180 regarding determining raster image fragments to map to 3D model, and paragraph 182-183 regarding previous raster data, which teaches of an updating to a scanned model where higher quality images replace corresponding lower quality images);
transferring the plurality of color images and the captured photometric data to a photometric stereo system to refine the coarse 3D model to create a refined three-dimensional (3D) model of the environment, based at least in part on the replacing of the one or more of the plurality of corresponding images using a photometric stereo process (see Snyder paragraph 5 regarding color data map to point cloud, paragraph 179-180 regarding determining raster image fragments to map to 3D model, and paragraph 182-183 regarding previous raster data, which teaches of an updating to a scanned model where higher quality images replace corresponding lower quality images- in combination Wagner, these processes may receive images that use the photometric stereo process of Wagner and incorporate the data in the representation and process of the 3D model),

One would be motivated to combine these teachings in order to provide for methods relating to the display of data generated from or representing spatial coordinates (see Snyder paragraph 2).
However, the combination of Wagner and Snyder does not explicitly teach 3D model generation with surface normals as needed for the limitations of claim 28. 
Legrand, in a similar field of endeavor, teaches the refined 3D model comprising surface normals combined with the coarse 3D model (see Legrand column 4 lines 30-50 regarding photometric stereo surface normals combined with depth data to generate a 3D model- this may be combined with the 3D model of just depth data of Snyder in the refining process so that the refined model incorporates surface normals in model generation); 
the refined 3D model of the environment comprising a representation of at least one patch of at least one surface, the representation depicting the at least one patch of the at least one surface with higher quality than in the coarse 3D model of the environment, and the representation of the at least one patch of the at least one surface further depicting at least one material property of the surface (see Legrand column 4 lines 30-50 regarding photometric stereo surface normals combined with depth data to generate a 3D model- this may ; 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wagner and Snyder to include the teaching of Legrand by incorporating the combination surface normal-depth data 3D model generation process into the refining stereo process of Snyder, so that part of the refining process of the coarse 3D model into the refined model is incorporating the surface normals into the model in the updating process when surface normal data is available, which would certainly produce a refined model. One of ordinary skill would recognize that the fields of art of Legrand, Snyder, and Wagner are directly analogous and combinable in their dealings with 3D models or photometric stereo. 
One would be motivated to combine these teachings in order to provide for teachings relating to 3D models of real world objects (see Legrand column 1 lines 6-11).
However, the combination of Wagner, Snyder, and Legrand does not explicitly teach a material property different than surface normals and photometric stereo relationships as needed for the limitations of claim 28. 
Debevec, in a similar field of endeavor, teaches the at least one material property being different than the surface normals (see Debevec paragraph 86 regarding lambertian reflectance with intensity as dot product of direction and normal scaled by albedo [true color] in photometric stereo method)
the photometric stereo process arranged to use the photometric data to compute the at least one material property of the at least one patch of the at least one surface, the at least one material property comprising information about types of materials within the environment (see Debevec paragraph 86 regarding lambertian reflectance with intensity as dot product of direction and normal scaled by albedo [true color] in photometric stereo method);
wherein the photometric stereo process uses a known approximate relationship between a true color of a patch of a surface in the environment and one or more of the following: a light intensity in the environment, a light direction in the environment, and a surface normal of the at least one patch of the at least one of the surfaces in the environment (see Debevec paragraph 86 regarding lambertian reflectance with intensity as dot product of direction and normal scaled by albedo [true color] in photometric stereo method).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wagner, Snyder, and Legrand to include the teaching of Debevec by incorporating the photometric stereo expression of Debevec into the photometric stereo process of Wagner as part of its calculations.
One would be motivated to combine these teachings in order to provide methods for photometric stereo (see Debevec paragraph 17).
Regarding claim 31, the combination of Wagner, Snyder, Legrand, and Debevec teaches all aforementioned limitations of claim 28, and is analyzed as previously discussed.
Furthermore, the combination of Wagner, Snyder, Legrand, and Debevec teaches wherein the material property is one or more of the following: true color, lighting, and reflectivity (see Debevec paragraph 86 regarding lambertian reflectance with intensity as dot product of direction and normal scaled by albedo [true color] in photometric stereo method)
One would be motivated to combine these teachings in order to provide methods for photometric stereo (see Debevec paragraph 17).
Regarding claim 33, the combination of Wagner, Snyder, Legrand, and Debevec teaches all aforementioned limitations of claim 28, and is analyzed as previously discussed.
Furthermore, the combination of Wagner, Snyder, Legrand, and Debevec teaches further comprising determining the pose of the mobile image capture device while capturing each of the plurality of color images (see Wagner column 4 lines 24-64 regarding sensors for determining position and orientation of camera during capture of images for multi-position photometric stereo process).
Regarding claim 34, the combination of Wagner, Snyder, Legrand, and Debevec teaches all aforementioned limitations of claim 33, and is analyzed as previously discussed.
Furthermore, the combination of Wagner, Snyder, Legrand, and Debevec teaches further comprising obtaining the pose of the mobile image capture device by one or more of the following: sensed data from an at least one sensor on the mobile image capture device, and from images captured by the mobile image capture device (see Wagner column 4 lines 24-64 regarding sensors for determining position and orientation of camera during capture of images for multi-position photometric stereo process).
Regarding claim 35, Wagner teaches One or more computer-readable storage devices having computer-executable instructions for detecting material properties for three-dimensional environment modeling using a mobile image capture device, the computer-executable instructions when executed by one or more processors (see Wagner column 4 lines 29-31 regarding computer controlled units, obviating processor/memory provisions), cause the one or more processors to perform operations comprising:
illuminating an environment using a high brightness point light source (see Wagner column 5 lines 8-13 regarding high power LEDs and column 5 lines 42-44 regarding known fixed position of light sources);
capturing a plurality of color images as the mobile image capture device moves in an environment, one or more of the plurality of color images corresponding to one or more of the images stored on the memory, the one or more of the plurality of color images depicting surfaces in the environment from different orientations that are illuminated by the high brightness point light source (see Wagner column 5 lines 15-63 regarding digital camera- reasonably understood to take color images- for recording and processing images at computer, and photometric stereo method performed at 3 different positions of the image capturing device, and column 5 lines 8-13 regarding high power LEDs);
capturing data to track location and orientation of the mobile image capture device for each of the plurality of color images (see Wagner column 4 lines 24-64 regarding sensors for determining position and orientation of camera during capture of images for multi-position photometric stereo process)
the captured data comprising photometric data captured under known lighting conditions from the high brightness point light source enabling a pose of the mobile capture device to be tracked, wherein the photometric data comprises at least the plurality of color images having been captured for a plurality of poses, each of the plurality of poses comprising a location and an orientation of the mobile capture device (see Wagner column 5 lines 8-13 regarding high power LEDs, column 5 lines 15-63 regarding digital camera- reasonably understood to take color images- for recording and processing images at computer, and photometric stereo method performed at 3 different positions of the image capturing device, ; 
However, Wagner does not explicitly teach 3D model generation and updating as needed for the limitations of claim 35. 
Snyder, in a similar field of endeavor, teaches performing at least one of accessing or generating a coarse three-dimensional (3D) model of the environment, the course 3D model of the environment being generated in a 3D volume made up of images stored in memory (see Snyder paragraph 5 regarding color data map to point cloud, paragraph 179-180 regarding determining raster image fragments to map to 3D model, and paragraph 182 regarding previous raster data, which teaches of an updating to a previously scanned model stored in database);
based on determining that the one or more of the plurality of color images are higher quality than the one or more of the plurality of corresponding images, replacing the one or more of the plurality of corresponding images stored in the memory with the one or more of the plurality of color images (see Snyder paragraph 5 regarding color data map to point cloud, paragraph 179-180 regarding determining raster image fragments to map to 3D model, and paragraph 182-183 regarding previous raster data, which teaches of an updating to a scanned model where higher quality images replace corresponding lower quality images);
transferring the plurality of color images and the captured photometric data to a photometric stereo system to refine the coarse 3D model to create a refined three-dimensional (3D) model of the environment, based at least in part on the replacing of the one or more of the plurality of corresponding images using a photometric stereo process (see Snyder paragraph 5 regarding color data map to point cloud, paragraph 179-180 regarding ,
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Wagner to include the teaching of Snyder by incorporating the 3D model generation process into the photometric stereo process of Wagner, which takes images and sends them to a computer with photometric data for further processing. One of ordinary skill would recognize that these fields of art are directly analogous and combinable in that the output of Wagner regarding 3D imaging of objects may be an input into the model generation of Snyder.
One would be motivated to combine these teachings in order to provide for methods relating to the display of data generated from or representing spatial coordinates (see Snyder paragraph 2).
However, the combination of Wagner and Snyder does not explicitly teach 3D model generation with surface normals as needed for the limitations of claim 35. 
Legrand, in a similar field of endeavor, teaches the refined 3D model comprising surface normals combined with the coarse 3D model (see Legrand column 4 lines 30-50 regarding photometric stereo surface normals combined with depth data to generate a 3D model- this may be combined with the 3D model of just depth data of Snyder in the refining process so that the refined model incorporates surface normals in model generation); 
the refined 3D model of the environment comprising a representation of at least one patch of at least one surface, the representation depicting the at least one patch of the at least one surface with higher quality than in the coarse 3D model of the environment, and the representation of the at least one patch of the at least one surface further depicting at least one material property of the surface (see Legrand column 4 lines 30-50 regarding photometric stereo surface normals combined with depth data to generate a 3D model- this may be combined with the 3D model of just depth data of Snyder in the refining process so that the refined model incorporates surface normals in model generation.); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wagner and Snyder to include the teaching of Legrand by incorporating the combination surface normal-depth data 3D model generation process into the refining stereo process of Snyder, so that part of the refining process of the coarse 3D model into the refined model is incorporating the surface normals into the model in the updating process when surface normal data is available, which would certainly produce a refined model. One of ordinary skill would recognize that the fields of art of Legrand, Snyder, and Wagner are directly analogous and combinable in their dealings with 3D models or photometric stereo. 
One would be motivated to combine these teachings in order to provide for teachings relating to 3D models of real world objects (see Legrand column 1 lines 6-11).
However, the combination of Wagner, Snyder, and Legrand does not explicitly teach a material property different than surface normals or photometric stereo relationships as needed for the limitations of claim 35. 
the at least one material property being different than the surface normals (see Debevec paragraph 86 regarding lambertian reflectance with intensity as dot product of direction and normal scaled by albedo [true color] in photometric stereo method)
the photometric stereo process arranged to use the photometric data to compute the at least one material property of the at least one patch of the at least one surface, the at least one material property comprising information about types of materials within the environment (see Debevec paragraph 86 regarding lambertian reflectance with intensity as dot product of direction and normal scaled by albedo [true color] in photometric stereo method);
wherein the photometric stereo process uses a known approximate relationship between a true color of a patch of a surface in the environment and one or more of the following: a light intensity in the environment, a light direction in the environment, or a surface normal of the at least one patch of the at least one surface in the environment (see Debevec paragraph 86 regarding lambertian reflectance with intensity as dot product of direction and normal scaled by albedo [true color] in photometric stereo method).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wagner, Snyder, and Legrand to include the teaching of Debevec by incorporating the photometric stereo expression of Debevec into the photometric stereo process of Wagner as part of its calculations.
One would be motivated to combine these teachings in order to provide methods for photometric stereo (see Debevec paragraph 17).
Regarding claim 40, the combination of Wagner, Snyder, Legrand, and Debevec teaches all aforementioned limitations of claim 35, and is analyzed as previously discussed.
wherein the computer-executable instructions further cause the one or more processors to perform operations comprising determining the pose of the mobile image capture device while capturing each of the plurality of color images using at least one of: sensor data from an at least one sensor on the mobile image capture device, and from images captured by the mobile image capture device (see Wagner column 4 lines 24-64 regarding sensors for determining position and orientation of camera during capture of images for multi-position photometric stereo process)
Claims 23-26, 32, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 6590669) (hereinafter Wagner) in view of Snyder et al. (US 20130300740) (hereinafter Snyder), further in view of Legrand et al. (US 9137511) (hereinafter Legrand), further in view of Debevec et al. (US 20120062719) (hereinafter Debevec), and further in view of You et al. (US 20120314039) (hereinafter You).
Regarding claim 23, the combination of Wagner, Snyder, Legrand, and Debevec teaches all aforementioned limitations of claim 21, and is analyzed as previously discussed.
However, the combination of Wagner, Snyder, Legrand, and Debevec does not explicitly teach depth images as needed for the limitations of claim 23. 
You, in a similar field of endeavor, teaches wherein the image capture device is arranged to capture depth images using a same optical axis that is used to capture the plurality of color images (see You paragraph 23 regarding color lens unit disposed on same optical axis as depth image unit).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wagner, Snyder, Legrand, 
One would be motivated to combine these teachings in order to provide teachings directed towards a 3D image acquisition apparatus (see You paragraph 3).
Regarding claim 24, the combination of Wagner, Snyder, Legrand, and Debevec teaches all aforementioned limitations of claim 21, and is analyzed as previously discussed.
However, the combination of Wagner, Snyder, Legrand, and Debevec does not explicitly teach depth images as needed for the limitations of claim 24. 
You, in a similar field of endeavor, teaches wherein the image capture device is a color camera, and wherein the mobile capture device further comprises a second image capture device that is a depth camera (see You paragraph 49 regarding color image lens unit and depth image capturing unit).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wagner, Snyder, Legrand, and Debevec to include the teaching of You by incorporating a depth camera into the photometric stereo method of Wagner. One of ordinary skill would recognize that both Wagner and You are directed to visual measurement of 3D objects and are therefore analogous and combinable.
One would be motivated to combine these teachings in order to provide teachings directed towards a 3D image acquisition apparatus (see You paragraph 3).
Regarding claim 25, the combination of Wagner, Snyder, Legrand, Debevec, and You teaches all aforementioned limitations of claim 24, and is analyzed as previously discussed.
Furthermore, the combination of Wagner, Snyder, Legrand, Debevec, and You teaches further comprising optical axis alignment equipment arranged to align an optical axis of the image capture device and the second image capture device (see You paragraph 23 regarding color lens unit disposed on same optical axis as depth image unit).
One would be motivated to combine these teachings in order to provide teachings directed towards a 3D image acquisition apparatus (see You paragraph 3).
Regarding claim 26, the combination of Wagner, Snyder, Legrand, and Debevec teaches all aforementioned limitations of claim 21, and is analyzed as previously discussed.
Furthermore, the combination of Wagner, Snyder, Legrand, and Debevec teaches wherein the higher quality comprises having improved realism and finer detail compared to the coarse 3D model of the environment (see Legrand column 4 lines 30-50 regarding photometric stereo surface normals combined with depth data to generate a 3D model- this may be combined with the 3D model of just depth data of Snyder in the refining process so that the refined model incorporates surface normals in model generation. Surface normals are known in photometric stereo as a material property- the higher quality being broadly known as incorporating surface normals will improve the realism of the model).
However, the combination of Wagner, Snyder, Legrand, and Debevec does not explicitly teach an IR light source as needed for the limitations of claim 26. 
You, in a similar field of endeavor, teaches further comprising an emitter configured to emit infrared light onto a scene in the environment (see You paragraph 12 regarding infrared light source).

One would be motivated to combine these teachings in order to provide teachings directed towards a 3D image acquisition apparatus (see You paragraph 3).
Regarding claim 32, the combination of Wagner, Snyder, Legrand, Debevec, and You teaches all aforementioned limitations of claim 31, and is analyzed as previously discussed.
Furthermore, the combination of Wagner, Snyder, Legrand, Debevec, and You teaches wherein the depth information provides a distance between the mobile image capture device and one or more objects in the illuminated scene (see You paragraph 7 regarding 3D distance information measurement).
One would be motivated to combine these teachings in order to provide teachings directed towards a 3D image acquisition apparatus (see You paragraph 3).
Regarding claim 38, the combination of Wagner, Snyder, Legrand, and Debevec teaches all aforementioned limitations of claim 35, and is analyzed as previously discussed.
However, the combination of Wagner, Snyder, Legrand, and Debevec does not explicitly teach a depth camera and IR light source as needed for the limitations of claim 38. 
You, in a similar field of endeavor, teaches wherein the computer-executable instructions further cause the one or more processors to perform operations comprising: 
emitting infrared light to illuminate a scene of the environment (see You paragraph 12 regarding infrared light source); and 
obtaining depth information from the illuminated scene (see You paragraph 10 regarding depth measuring unit).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wagner, Snyder, Legrand, and Debevec to include the teaching of You by incorporating a depth camera and IR light source into the photometric stereo method of Wagner. One of ordinary skill would recognize that both Wagner and You are directed to visual measurement of 3D objects and are therefore analogous and combinable.
One would be motivated to combine these teachings in order to provide teachings directed towards a 3D image acquisition apparatus (see You paragraph 3).
Regarding claim 39, the combination of Wagner, Snyder, Legrand, Debevec, and You teaches all aforementioned limitations of claim 38, and is analyzed as previously discussed.
Furthermore, the combination of Wagner, Snyder, Legrand, Debevec, and You teaches wherein the depth information provides a distance between the mobile image capture device and one or more objects in the illuminated scene (see You paragraph 7 regarding 3D distance information measurement).
One would be motivated to combine these teachings in order to provide teachings directed towards a 3D image acquisition apparatus (see You paragraph 3).
Claims 29-30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 6590669) (hereinafter Wagner) in view of Snyder et al. (US 20130300740) (hereinafter Snyder), further in view of Legrand et al. (US 9137511) (hereinafter Legrand), further in view of Debevec et al. (US 20120062719) (hereinafter Debevec), further in view of You et al. (US 20120314039) (hereinafter You), and further in view of Benko et al. (US 20120212509) (hereinafter Benko).
Regarding claim 29, the combination of Wagner, Snyder, Legrand, and Debevec teaches all aforementioned limitations of claim 28, and is analyzed as previously discussed.
However, the combination of Wagner, Snyder, Legrand, and Debevec does not explicitly teach a depth camera as needed for the limitations of claim 29. 
You, in a similar field of endeavor, teaches further comprising capturing depth images using a depth camera (see You paragraph 49 regarding color image lens unit and depth image capturing unit),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wagner, Snyder, Legrand, and Debevec to include the teaching of You by incorporating a depth camera source into the photometric stereo method of Wagner. One of ordinary skill would recognize that both Wagner and You are directed to visual measurement of 3D objects and are therefore analogous and combinable.
One would be motivated to combine these teachings in order to provide teachings directed towards a 3D image acquisition apparatus (see You paragraph 3).
However, the combination of Wagner, Snyder, Legrand, Debevec, and You does not explicitly teach depth orientation tracking as needed for the limitations of claim 29. 
Benko, in a similar field of endeavor, teaches wherein the depth images and the captured data are used to track the location and the orientation of the mobile image capture device (see Benko paragraph 86 regarding derivation of location and orientation from .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wagner, Snyder, Legrand, Debevec, and You to include the teaching of Benko by incorporating the computation of location and orientation by depth image of Benko into the depth image of You and position tracking of Wagner
One would be motivated to combine these teachings in order to transform depth image position information into real world frame of reference (see Benko paragraph 86).
Regarding claim 30, the combination of Wagner, Snyder, Legrand, Debevec, You, and Benko teaches all aforementioned limitations of claim 29, and is analyzed as previously discussed.
Furthermore, the combination of Wagner, Snyder, Legrand, Debevec, You, and Benko teaches further comprising aligning an optical axis of the depth camera with the optical axis of the mobile image capture device prior to capturing the depth images (see You paragraph 23 regarding color lens unit disposed on same optical axis as depth image unit).
One would be motivated to combine these teachings in order to provide teachings directed towards a 3D image acquisition apparatus (see You paragraph 3).
Regarding claim 36, the combination of Wagner, Snyder, Legrand, and Debevec teaches all aforementioned limitations of claim 35, and is analyzed as previously discussed.
However, the combination of Wagner, Snyder, Legrand, and Debevec does not explicitly teach a depth camera as needed for the limitations of claim 36. 
wherein the computer-executable instructions further cause the one or more processors to perform operations comprising capturing depth images using a depth camera (see You paragraph 10 regarding depth measuring unit),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wagner, Snyder, Legrand, and Debevec to include the teaching of You by incorporating a depth camera source into the photometric stereo method of Wagner. One of ordinary skill would recognize that both Wagner and You are directed to visual measurement of 3D objects and are therefore analogous and combinable.
One would be motivated to combine these teachings in order to provide teachings directed towards a 3D image acquisition apparatus (see You paragraph 3).
However, the combination of Wagner, Snyder, Legrand, Debevec, and You does not explicitly teach depth orientation tracking as needed for the limitations of claim 36. 
Benko, in a similar field of endeavor, teaches wherein the depth images and the captured data are used to track the location and the orientation of the mobile capture device (see Benko paragraph 86 regarding derivation of location and orientation from distance information of depth camera- in combination with You and Wagner, this may be used in addition to the captured data).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wagner, Snyder, Legrand, Debevec, and You to include the teaching of Benko by incorporating the computation of location 
One would be motivated to combine these teachings in order to transform depth image position information into real world frame of reference (see Benko paragraph 86).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 6590669) (hereinafter Wagner) in view of Snyder et al. (US 20130300740) (hereinafter Snyder), further in view of Legrand et al. (US 9137511) (hereinafter Legrand), further in view of Debevec et al. (US 20120062719) (hereinafter Debevec), further in view of You et al. (US 20120314039) (hereinafter You), further in view of Benko et al. (US 20120212509) (hereinafter Benko), and further in view of Civit et al. (US 20130243313) (hereinafter Civit).
Regarding claim 37, the combination of Wagner, Snyder, Legrand, Debevec, You, and Benko teaches all aforementioned limitations of claim 36, and is analyzed as previously discussed.
However, the combination of Wagner, Snyder, Legrand, Debevec, You, and Benko does not explicitly teach an optical axis alignment processing instruction as needed for the limitations of claim 37. 
Civit, in a similar field of endeavor, teaches wherein the computer-executable instructions further cause the one or more processors to perform operations comprising aligning an optical axis of the depth camera with the optical axis of the mobile image capture device prior to capturing the depth images (see Civit paragraphs 87 and 88 regarding rectification of optical axes of depth and color information).

One would be motivated to combine these teachings in order to compute real time depth and color analysis (see Civit paragraph 1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483